DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to an amendment filed on 6/30/2022. As directed by the amendment, claims 17-18 were canceled, claims 1, 4, 10, and 12-14 were amended, and no new claims were added. Thus, claims 1-16 and 19 are pending for this application.
  
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
  Authorization for this examiner’s amendment was given in an interview with Stephanie M. Kwong on 7/13/2022. 
 The application has been amended as follows:  
In the claims:
Claim 12 has been canceled.
In line 1 of claims 13-14, “The method of claim 12” has been changed to --The method of claim 1--.
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the method of training a subject such that the method includes 
The closest prior art of record are: Krebs (US 2006/0106326), Maseda (US 2017/0132947), Aviles (US 2014/0240109), Hachisuka (US 2015/0133828), Celik (US 2015/0359697), and Ju (US 2013/0012362).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the method of training. Specifically, the prior art of record does not disclose a method of training a subject including actuating at least one of the at least one motor to effectuate movement of the handle relative to the base in a pre-determined manner, the assessment operation including a position sense routine in which the at least one motor is actuated, based on the feedback information, by the controller to: establish a reference position of the handle relative to the base, move the handle about a first axis from the reference position to a standard position, and from the standard position to the reference position, and move the handle about the first axis from the reference position to a first comparison position, and from the first comparison position to the reference position, wherein the controller is programmed to establish a pre-determined difference between the standard position and the first comparison position, and further wherein a subject's ability to perceive the difference is indicative of a subject's proprioceptive wrist position sense acuity as an objective measure of a subject's wrist joint proprioceptive function; wherein the step of selecting the training module is based on the objective measure
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785